Case 2:18-mj-02026 Document 1 Filed 12/19/18 ~Page 1 Of 12 f
AO 106 (Rev. 04/10) App|ication foraSearch Warrant /H

 

UNITED STATES DISTRICT COURT

for the
Eastem District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identijj' the person by name and address) Case NO_

1020 zc 41 v/

Federa| Express package addressed to, “James Dad
Smith, 5638 Haze| Ave, Phi|ade|phia, PA 19143,” and
displaying tracking number “784411496166”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenrijj) the person or describe the

h d ' ' l ` .'
p’?l°é€l§r’§lbl§§‘i>‘l§s§ p‘§’c ’§ee"§d°a‘r%’§’§’éd to, “James Dad smith, 5638 Hazel Ave, Phi|ade|phia, PA19143," and displaying
tracking number “78441 1496166," more particularly described in Attachment A
located in the Eastern District of Pennsy|vania , there is now concealed (idenzijj) the

person or describe the property to be seized)!
Contro||ed substances or evidence of controlled substances

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
l!{evidence of a crime;
dcontraband, fruits of crime, or other items illegally possessed;
D property designed for use, intended for use, or used in committing a crime;
D a person to be arrested or a person who is unlawfully restrained. _

The search is related to a violation of:

Code Section Ojense Description
21 U.S.C. § 841(a)(1) Distribution of controlled substances

The application is based on these facts:

See Attached Affidavit

d Continued on the attached sheet.

D Delayed notice of days (give exact ending date if mo e t n 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on e a ached sheet.

v Fp'plicant ’s signature
Kevin F. Co|eman, Specia| Agent FB|

Printed name and title

Swom to before me and signed in my presence. MW
' Date; 12/18/2018 ' `

` Judge 's signature
City and State: Phi|ade|phia, PA HON. JA O P. HART` U.S. MAG|STRATE JUDGE
\3

Printed name and title

Case 2:18-mj-O2026 Document 1 Filed 12/19/18 Page 2 of 12 _
AO 106 (Rev. 04/10) Application foraSea.rch Warrant 444

l

 

UNITED STATES DISTRICT CoURT

for the
Eastem District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. /g' 2 026 'H “2_

One Federal Express and one Express Mai| Package
addressed to 1500 Locust Street, Apartment 4301.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to belleve that on the following person or property (idemifv the person or describe the

d d ' ' I ' .' .
pr%iiréyl~wegeei§lr€)'<‘brg§s§hedtcs)n‘)e§‘g')‘i§i'ess Mal| Package addressed to 1500 Locust Street, Apartment 4301, more
particularly described in Attachment A
located in the Eastern District of Pennsylvania , there is now concealed (idemg@ the

person or describe the property to be seized)!
Contro||ed substances or evidence of controlled substances

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (eheek one or more):
l!{evidence of a crime;
E{contraband, fruits of crime, or other items illegally possessed;
ij property designed for use, intended for use, or used in committing a crime;
ij a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section foense Description
21 U.S.C. § 841(a)(1) Distribution of controlled substances

The application is based on these facts:

See Attached Affidavit

R{ Continued on the attached sheet.

CI Delayed notice of days (give exact ending date if m re an 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on he ached sheet.
f\/
b \-_/V

 

Applicant ’s signature

Kevin F. Coleman, Special Agent FBl

Printed name and title

Swom to before me and signed in my presence.

 

 

 

 

Date: 12/18/2018 )
\x Judge ’s signature
City and state; Phi|ade|phia, PA HON. J B P. HART, U.S. MAG|STRATE JUDGE

 

 

\`\ Printed name and title

Case 2:18-mj-O2026 Document 1 Filed 12/19/18_ Page 3 of 12

ATTACHMENT A

Hazel Package, Philadelghia, Pennsylvania
Federal Express package addressed to, “James Dad Smith, 5638 Hazel Ave, Phi|ade|phia, PA

19143,” and displaying tracking number ”784411496166,” currently in the custody of the Federal Bureau

of investigation in Phi|ade|phia. A photograph of its label appears below:'

   
    

 

 

 

 

 

    

 

._\ _'._ _'
l
mimnm l l m -.
usl/ullman xs ' ‘“‘"" n_l£mg
l.l.l§ z¢-_I_-_‘¢FE
U.: "°z §§
~§ ° 35 s
iii `“ ‘=.=.‘=: s
..N.. -_'~-F' ~
i~_l- 55 :E_.`g`d_ m l d'.'.'
S": h§§“és _g
*`- "P "'- - ~;`- o:
size FY-ee= u.z
""`i re '- -._`-.N '__
53 o =“-_.e=sz§ss= m
" EM
ca E__ _ q
§ 1 ‘-._ ;$&é$€k <
5§ : §§ EE'U co
r~ 2 '~“ E§W "° c
gee § § M" '~ ~_ 25
‘3 253 d n. sseize g <
§ “’°....r: N d §U ""
5§§$;$ § §§ griggs § I
a s gas w . §- - _
EB'; m _ -;z_=_~s- _-:
585§5§~_=, s se §;We_ ee' dc
g "&H= §§§-_.==_'_ "51
e_-_...---=--- ss z

       
  

   
 

10

Case 2:18-mj-02026 Document 1 Filed 12/19/18 Page 4 of 12

ATTACHMENT A
Locust Packages, Philadelphia, Pennsylvania
Two packages addressed to 1500 Locust Street, Apartment 4301, currently located at 1500
Locust Street Phi|ade|phia, PA. One of them, a U.S. Postal Service Priority Mail package, showed a Los

Angeles return address; purported to have been shipped by a ”James Rockwel|;" and purported to have

 

been sent from Apartment 5043, 770 S. Grand Ave, Los Angeles. A photograph ofthis package |abel;

appears below:

    

EXF ECTED DE\.

      
  
  

   
       
    
  
    
 

P R l O R l TY` Em“"*""rmm‘“"".
* M A l L * vis.v§u~.'m“=:s§e.e~

FR°"‘" 'j'f}m¢$ RQo/)’M//
7705' ' é"r'*?"d pre (f."/°"f_§-O?¢.}>

los ,W?e/e_$ / CH- 500/se

SH\F
'\'O‘.

‘\ 500 \_O(
AF'\' 430'
FH\\_ADi

Ue
\\W
TO: Z/`S/S' ;/~:/"//' "`B

/500 L@¢ use ,,¢, (/9,01‘430,')‘

  
     
 
 

FOR DOMEST|C AND lNTERNAT\oNAL _ __.z l

 

mm march 2013

__ '1:. .. '_' __-

___ ` -" -".'.a.. '* ' '

The other Locust Package, sent by Federa| Express, is addressed to ”Shley Smith" at

1500 Locust Street, Apt 4301, Phi|ade|phia, PA. lt purports to be from ”Curtis Banks” and bears a return

Case 2:18-mj-O2026 Document 1 Filed 12/19/18 Page 5 of 12

, 1 Cotton Street, Phi|ade|phia and a tracking number of 7844-1146-5719. A

address of Apartment 320

photograph of its label is attached:

_i i=i______:____

§ § § 0

 

w

m

w
m
w

n¢.:n~w _ _i , _

x umw _
m ____________§__=_=_=_____ =_____=_______=_________=___

Ldu~l :!UHM
§l§ _

§§ § <_=.:m=_$_=._
rowe ._.n_< ._.m ._.m:co._ comp
_._._._Ew >m.=._w E

wD mu».¢._.w Qu.:Z:
nN~m~ cl .¢~Im.._ua¢..::m

z~ N~xmxm¢ nw
NND~Q..`MM\MM@MMMWQPMWM ONM ._.mc ._.m ZO._.._.OQ ~
" m:.z_._u mxz¢m
mduu¢n~ "u».¢a n=zm . hmw~\m`.w Am~mv ¢mm_,»n: z~O~zc

 

Case 2:18-mj-O2026 Document 1 Filed 12/19/18 Page 6 of 12

AFFIDAVIT

I, Kevin F. Coleman, Special Agent, F ederal Bureau of Investigation (“F BI”), Philadelphia,
Pennsylvania, being duly sworn, states:

I. BACKGROUND AND OVERVIEW

l. I have been employed as a Special Agent with the Federal Bureau of Investigation
(“FBI”) since March 2009. I am an investigative or law enforcement officer of the United States
within the meaning of Section 2510(7) of Title 18 of the United States Code, in that I am
empowered by law to conduct investigations of, and to make arrests for, offenses enumerated in
Title 18, United States Code, Section 2516, and am thus also a “federal law enforcement officer”
within the meaning of Fed. R. Crim. P. 41 (a)(2)(C).

2. I am currently assigned to the Philadelphia FBI Violent Drug Gang Task Force
(“VDGTF”), which investigates, among other violations of ` federal law, criminal organizations
including those involved in the importation, distribution, and manufacturing of controlled
substances, weapons violations, and any and all tangential violence associated with the drug trade.
I have specialized training and experience in narcotics distribution investigations, including, but
not limited to, the means and methods used by traffickers to purchase, transport, store, and
distribute narcotics and hide profits generated from those transactions. Prior to being employed
as a Special Agent, I served as a Uniformed Officer of the United States Secret Service for two
years. \

3. I have participated in numerous narcotics investigations, debriefed or participated
in debriefings of numerous of defendants, informants, and witnesses who had personal knowledge
regarding major drug trafficking organizations, and have participated in all aspects of drug

investigations I have been trained in various aspects of law enforcement, including the

 

Case 2:18-mj-O2026 Document 1 Filed 12/19/18 Page 7 of 12

investigation of narcotics offenses. Based on my training and experience, along with discussions
with other agents about their experience, I have become familiar with the mechanics of the parcel
delivery Services and have developed a good understanding of the appeal these Services have for
those who choose them for the illegal transportation of controlled Substances. Parcel delivery
services offer rapid and dependable service for most metropolitan areas. Parcels are guaranteed
for delivery in the number of specified days, with a reii.md if the parcel does not meet the service
standards. To the smuggler, the refund is a minor consideration, but parcels delayed beyond the
normal delivery time serve to alert the recipient that the authorities may have discovered the
controlled substances. Additionally, parcel delivery services use assigned label numbers, which
make it easy for the parcels to be tracked. The Sender is given a time of shipment, plus the weight
of the parcel.

4. The information contained in this affidavit is based upon my personal knowledge
and observations, the observations and personal knowledge of other law enforcement officers and
information provided to law enforcement officers. Because this affidavit is submitted for the
limited purpose of establishing probable cause, this affidavit does not set forth each and every fact
learned by me or other agents in the course of this investigation Where conversations are related
herein, they are related in substance and in part only.

5. Based on the facts set forth in this affidavit, there is probable cause to believe that
fruits, instrumentalities, and evidence of violations of 21 U.S.C. § 846 (prohibiting conspiracy to
distribute controlled substances), and 21 U.S.C. § 841(a)(1) (prohibiting the distribution of
controlled substances) will be found in a F ederal Express (“FedEx”) package addressed to, “J ames
Dad Smith, 5638 Hazel Ave, Philadelphia, PA 19143,” and displaying tracking number

“784411496166” on its label (hereinafter the “Hazel Package”) and one F ederal Express and one

2

Case 2:18-mj-O2026 Document 1 Filed 12/19/18 Page 8 of 12

Express Mail Package addressed to 1500 Locust Street, Apartment 4301 (the Locust Packages”).
I therefore respectfully request that the Couit issue the attached search warrant authorizing the
search of the Hazel Package and the Locust Packages, for controlled substances or evidence of
controlled substances

6. I have participated in the investigation of a drug-trafficking organization (“DTO”)
operated by Curshawn BANKS and other persons since approximately January 2018. The
members of the organization receive methamphetamine which is typically shipped via parcels sent
through United States Postal Service (“USPS”) and Federal Express (“FedEx”), and which is then
distributed in the Philadelphia, Pennsylvania and southern New Jersey area. Also participating in
this investigation (the “Philadelphia Investigation”) are the United States Postal Service Office of
Inspector General (“USPSOIG”), the Drug Enforcement Adrninistration (“DEA”), and the
Philadelphia Police Department (“PPD”).

7. The Philadelphia Investigation has established that the BANKS DTO obtains its
methamphetamine from one primary supplier in Los Angeles, Edward AKWABOAH, a/k/a
“Teddy.” Generally AKWABOAH ships the packages of methamphetamine to addresses provided
to him by BANKS or one of BANKS’ associates, Isiah ULMER. Some of these addresses are
directly associated with BANKS, ULMER or with BANKS’ high-level associates Hakim
WILLlAMS and/or Arthur ROWLAND, while others are drop locations associated with other
persons who appear to be working for the DTO. Sometimes the packages of drugs are retrieved
and turned over to BANKS and ULMER for further distribution whereas on other occasions they
appear to be retrieved and distributed without passing directly through BANKS or ULMER’s

hands.

 

'Case 2:18-mj-O2026 Document 1 Filed 12/19/18 Page 9 of 12

8. Although AKWABOAH is generally responsible for shipping his product to
BANKS and ULMER, on occasion BANKS and/or ULMER Will travel to Los Angeles where they
will purchase narcotics from AKWABOAH and handle the shipping themselves. When in Los
Angeles, BANKS and ULMER Will ship their packages of drugs to their associates in the
Philadelphia and southern New Jersey area who retrieve and further distribute them,

9. Over the approximately ll months that l have been involved in this investigation,
BANKS has made several trips to Los Angeles while ULMER has made at least one trip. BANKS’
trips have lasted on average at least several weeks. Over the last several Weeks BANKS has been
staying in Los Angeles and has been shipping packages of narcotics to the Philadelphia and
southern New Jersey area.

10. On December 12, 2018, a federal grand jury returned an indictment charging
ROWLAND, BANKS, ULMER and WILLIAMS with conspiracy to distribute 500 grams or more
of methamphetamine, in violation of Title 21 U.S.C., Section 846. Arrest warrants for each of the
defendants were issued upon return of the indictment

ll. BANKS flew from Los Angeles on the evening of December 13, 2018, arriving in
Newark International Airport on the morning of December 14, 2018. He was arrested by federal
agents pursuant to the arrest warrant shortly after he landed in Newark.

12. Afcer his arrest, agents advised BANKS of his Mirana'a rights. BANKS waived his
rights and agreed to speak With agents. During the interview, BANKS told agents that he had
shipped a total of ll pounds of methamphetamine, using both FedEx and the U.S. Postal Service,

and that he had sent these packages on December 13, 2018, just prior to his departure from Los

Case 2:18-mj-O2026 Document 1 Filed 12/19/18 Page 10 of 12

Angeles for Newark. BANKS also told agents that he had sent packages to: (i) 5638 Hazel Avenue,
Philadelphia, PA; (ii) 4822 Springfield, Pennsauken, NJ; and (iii) 1500 Locust Street, Philadelphia,
PA. .

13. I know from my investigation that BANKS frequently uses aliases or fictitious
names for the shipper and recipient of his drug packages, and often uses a false return address.

14.' Federal Express was able to locate a package that had been dropped off in Los
Angeles on December 13, 2018 with a delivery address of 5638 Hazel Avenue, Philadelphia, PA.
That package had been addressed to “James Dad Smith,” and was assigned tracking number
“784411496166.” That package has been turned over to the FBI by FedEx, and is being kept in
the Eastern District of Pennsylvania.

15. According to Philadelphia property records, the delivery address, 5638 Hazel
Avenue, is owned by Lucille Wood. A commercial database search for that address establishes
that there is no known current or past resident at that address named “J ames Dad Smith,” or any
obvious variant of that name. Likewise, the purported shipper does not reflect the true sender,
Curshawn Banks, or his actual address. lnstead, it lists “Curtis Banks” as the shipper, and the return
address as the former address of BANKS’ girlfriend, Mylia Ferrell, at Apartment 320, l Cotton
Street, Philadelphia,

16. On December 17, 2018, the management of BANKS’ residence at 1500 Locust
Street contacted the FBI to report that two packages had arrived addressed to BANKS’ residence,
1500 Locust Street, Apt 4301, Philadelphia, Pennsylvania. (the “Locust Packages”). Both purported
to be addressed to persons in BANKS’ apartment named “Smith.” The two Locust Packages are
in the custody of building management at the apartment complex at 1500 Locust Street,

Philadelphia, PA

Case 2:18-mj-O2026 Document 1 Filed 12/19/18 Page 11 of 12

l7. One of the Locust Packages, a U.S. Postal Service Priority Mail package, showed
a Los Angeles return address. lt purported to have been shipped by a “J ames Rockwell.” Rockwell
is the false last name that BANKS used to rent an apartment in Los Angeles. That same package
purported to have been sent fi'om Apartment 5043, 770 S. Grand Ave, Los Angeles. This is the
same building, although a different apartment number, fi'om the Los Angeles apartment that
BANKS rented in the “Rockwell” name.

18. The other Locust Package, sent by FedEx, is addressed to “Shley Smith” at
BANKS’ Philadelphia residence: 1500 Locust Street, Apt 4301. Although it purports to be fi'om
the same shipper with the same Philadelphia return address as the Hazel Package, it was in fact
sent from a FedEx location in Los Angeles on December 13, 2018.

19. The Locust Packages are consistent with BANKS’ admission that he had sent drug
packages fi'om Los Angeles to three addresses including 1500 Locust Street shortly before
boarding his plane to Newark. lt is also consistent with BANKS’ practice of using false shipper
and recipient names and false return addresses.

20. Based on the above information which I believe to be true and correct, I believe
that the Hazel Package and the Locust Packages contain controlled substances sent fi'om Los
Angeles, California, to Philadelphia via Priority Mail and Federal Express delivery services, and

that the those delivery services were used facilitate the delivery of the controlled substances.

Case 2:18-mj-O2026 Document 1 Filed 12/19/18 Page 12 of 12

21. Accordingly, l respectfully request that the Court to find probable cause and issue
a search warrant authorizing the opening and search of the Hazel Package and the two Locust
Packages which are believed to contain controlled substances in violation of Title 21 , United States

Code, Section 841(a)(1).

 

I(e'vin ColemarT
Special Agent
Federal Bureau of lnvestigation

W

N ` BLEJACoB P.HART
E sTATEs MAGISTRATEJUDGE

